DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 12/29/2021. Claims 1-6 are pending for this examination.

Inventive Concept as Understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed.

The instant application teaches a control system with two distinct programs where the two programs use different programming languages. These two parts need to share some variables, where the variable may be used for communication between the two programs. For sharing variables, source code of the two programs are parsed to find the variables to be shared. Then these variables of the first program are mapped to corresponding variables of the second program. Each program can read/write its own variables in the shared variables space which in effect becomes same as reading/writing to the other programs variable. 

With the current claim set, no noble feature was found. The applicant is welcome to set up an examiner interview to discuss possible amendments for advancing prosecution. 

Analogous art

In broad interpretation, instant application is about control system programming, multiple language programming, and use of shared variables between programs. Prior arts which teach any of the above technologies are considered to be analogous art to the instant application.



Acknowledgement

In light of the applicant’s amendment to the claims, the 35 USC 112(a) rejection of claims 1-6 has been withdrawn.

In light of applicant’s amendment of the specification, objection to the specification has been withdrawn.

In light of applicant’s amendment of the drawings, objection to the drawings has been withdrawn.

In light of applicant’s amendment of the claims, objection to the claims has been withdrawn.

Claim Interpretation

Claim 1 recites “an input unit configured to input source codes of the plurality of different programming languages;”, “a mapping information producing unit configured to perform mapping of shared variables selected in the source codes, respectively, to produce shared variable mapping information;”, “a transmit unit configured to transmit the source codes and the shared variable mapping information to the control device,”, “a program executing unit configured to execute programs represented by the source codes;” and “a shared variable processing unit configured to process each of mapped shared variables as common shared variables on the basis of the shared variable mapping information.” These claim limitations use “configured to” and does not show a hardware structure. As such, these claim limitations invoke 35 USC 112(f). If the intent of these claim limitations are not to invoke 35 USC 112(f), the claim limitations should be worded differently to avoid use of the phase “configured to”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hiroshi (Publication No.: JP 2013-178606) in view of Atsuhiro et al. (hereinafter Hiroshi, Publication No.: JP 2009009362).

As per claim 1, (Currently amended) Hiroshi teaches, 

A control system comprising a control device; and (Hiroshi recites on page 2, 1st line “The present invention relates to an embedded system control device.”)

a development supporting device (Hiroshi recites on page 2, 2nd from the bottom paragraph, “The present applicant has proposed a graphical program development environment described in Patent Document 1 with the aim of improving program development efficiency. In this environment, a graphical programming language with a graphical representation of control content is used.” This shows a development supporting device.) 

 for developing computer programs using a plurality of different programming languages to be executed in the control device, (Hiroshi recites on page 3, paragraph 1, “As described above, many kinds of programming languages can be used in software development of embedded systems, and a situation in which they are mixed may occur. One technique for generating a program to be downloaded to a target from a number of programs written in a number of programming languages is to link them statically using a linkage editor. That is, each of a large number of programs is processed by a corresponding compiler or assembler, and all the obtained object files (intermediate files) are combined into one file (executable file).” This shows different programming language produces executable for the control device.)

wherein the development supporting device comprises: 

an input unit configured to input source codes of the plurality of different programming languages; (Hiroshi recites on page 2, paragraph 3, “The software development environment is generally an editor for describing a source program in a high-level language such as C language or an assembly language, and the source program is converted into a machine language program corresponding to the CPU (Central Processing Unit) of the target hardware.” Here the editor is the input unit to input source code.) 

a mapping information producing unit configured to perform mapping of shared variables selected in the source codes, respectively, to produce shared variable mapping information; and (Hiroshi recites on page 5, 2nd paragraph from the bottom, “Middleware that provides access to other resources (for example, variables and functions) is introduced. This middleware manages the resource information of both execution programs by implementing the memory allocation of each execution program.” Here the middleware is the mapping information producing unit. The middleware maps shared variables such that one program can access variables of another program using the mapping information.) 

a transmit unit configured to transmit the source codes and the shared variable mapping information to the control device, (Hiroshi recites on page 5 bottom paragraph “As a result, on the development environment side, the source program described in each programming language can be converted into an executable file and downloaded to the control device as it is.” This shows executable is loaded [or transmitted to] a control device. Hiroshi recites on page 5, 2nd paragraph from the bottom, “Middleware that provides access to other resources (for example, variables and functions) is introduced. This middleware manages the resource information of both execution programs by implementing the memory allocation of each execution program.” This shows that middleware includes shared variable mapping.)  

wherein the control device comprises: 

a program executing unit configured to execute programs represented by the source codes; and (Hiroshi recites on page 5 bottom paragraph “As a result, on the development environment side, the source program described in each programming language can be converted into an executable file and downloaded to the control device as it is.” This shows control device executes the program.) 

Hiroshi teaches use of mixed language in a control system using shared variables. Hiroshi does not explicitly mention, “a shared variable processing unit configured to process each of mapped shared variables as common shared variables on the basis of the shared variable mapping information.” However, in analogous art of mixed language programming Atsuhiro teaches, 

a shared variable processing unit configured to process each of mapped shared variables as common shared variables on the basis of the shared variable mapping information. (Atsuhiro recites in [0005] “In order to solve the above problem, the present invention relates to a program variable management system for managing transfer of a value associated with a page transition of a variable defined in each of a plurality of programs having different languages or a variable defined in common between the plurality of programs. For each procedure accompanied by page transition of the program, link analysis means for recording the transition source information and transition destination information of the variable in the link management table, variable analysis means for recording the definition information of the variable in the variable management table, and the page before and after the page transition are used. The apparatus is provided with a variable interface means for performing at least one of a transfer process and a substitution process of the value of the variable and a user interface unit for outputting information on a page transition including information on the transfer process and the substitution process of the variable.” Here “variable management table” is the mapping information.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of mixed language programming of Hiroshi by incorporating the teaching “a shared variable processing unit configured to process each of mapped shared variables as common shared variables on the basis of the shared variable mapping information” of Atsuhiro. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of shared variable mapping for accessing variables of one program by another program. 

As per claim 2, (Previously presented) Hiroshi teaches, 

wherein the shared variable processing unit copies data between the mapped shared variables, or uses the same reference address for the mapped shared variables. (Please note that the “or” has made the claim a conditional claim. As such the examiner will consider only one of the above conditions. If the intend of the claim is to include both conditions, then the claim can be divided in to two separated claims. Hiroshi recites on page 6, paragraph 4, “The graphical editor 6 is an editor that uses a graphical programming language with a graphical representation of control contents. The user uses the graphical editor 6 to generate a graphical source program 8 in which desired control contents are described. At this time, the user may include a reference to the resource of the second C source program 20 in the graphical source program 8.” This shows that graphical source program uses a reference to a C program. In other words, they use the same reference address for the shared variable.) 
 

As per claim 4. (Currently amended) Hiroshi teaches,

wherein the development supporting device comprises a shared variable reference producing unit that indicates sections in which the shared variables are referred to in the source codes written in the plurality of different programming languages on the shared variable mapping information. (Hiroshi recites on page 4, starting at the middle of paragraph 3, “…first resource information relating to resources of the first program; and second resources relating to resources of the second program And a memory including a third area in which middleware for holding information is arranged, and an arithmetic unit shared by the first program and the second program. Either the first program or the second program uses the resources of the other program. The middleware mediates access from one program to the other program's resources.” Here first resource information has been identified on the first program and second resource for the second program has been identified in the second program. Each program can access each other’s resources. This means that these are shared variables. Please note that it has been shown before that resources include variables.)

As per claim 5, this is method claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a method. 

	
As per claim 6, this is computer readable medium claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a computer readable medium. 

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hiroshi and Atsuhiro as applied to claim 1 in view of Karabulut (Patent No.: US 8,572,682). 


As per claim 3, (Currently amended) Hiroshi and Atsuhiro teach sharing common variables between programs. They do not explicitly mention “wherein the source codes input by the input unit comprises at least a source code written in a compiled language and a source code written in an interpreter language.” However, in analogous art of common variable sharing Karabulut teaches, 
wherein the source codes input by the input unit comprises at least a source code written in a compiled language and a source code written in an interpreter language. (Karabulut recites in column 3 starting at line 58, “An example of a dynamic language is Ruby. Ruby is a reflective, dynamic, object-oriented programming language. It combines syntax inspired by Perl with Smalltalk-like object-oriented features, and also shares some features with Python, Lisp, Dylan, and CLU. Ruby is a single-pass interpreted language.” This shows interpreter language. Karabulut recites in column 1 starting at line 38, “Embodiments improve the interactions between dynamic languages and non-dynamic languages in a computer system.” Karabulut recites in column 3 starting at line 18, “A non-dynamic language may be thought of as a programming language where the binding between method (or procedure) calls to the implementing methods happens at compile time.” This shows that programs are written using dynamic and non-dynamic languages, dynamic languages like Ruby is an interpreter language and non-dynamic languages are compiled.)  
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of mixed language programming and common variable sharing of Hiroshi and Atsuhiro by incorporating the teaching “wherein the source codes input by the input unit comprises at least a source code written in a compiled language and a source code written in an interpreter language” of Karabulut. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of shared variable mapping for accessing variables of one program by another program when programs can be written in different languages including compiled languages and interpreted languages. 
References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.



Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 3, 2022